UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2012 AllianceBernstein l.p. (Exact name of registrant as specified in its charter) Delaware 000-29961 13-4064930 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. AllianceBernstein L.P. (“AllianceBernstein”) is furnishing the news release it issued on August 2, 2012 announcing financial and operating results for the quarter ended June 30, 2012 (“2Q12 Release”).The 2Q12 Release is attached hereto as Exhibit 99.01. AllianceBernstein is furnishing its Second Quarter 2012 Review, dated August 2, 2012 (“2Q12 Review”).The 2Q12 Review is attached hereto as Exhibit 99.02 AllianceBernstein is furnishing a transcript of its conference call with analysts relating to the 2Q12 Release and the 2Q12 Review (“2Q12 Transcript”).The call took place on August 2, 2012. The 2Q12 Transcript is attached hereto as Exhibit 99.03. Item 7.01. Regulation FD Disclosure. AllianceBernstein is furnishing the 2Q12 Release, which is attached hereto as Exhibit 99.01. AllianceBernstein is furnishing the 2Q12 Review, which is attached hereto as Exhibit 99.02 AllianceBernstein is furnishing the 2Q12 Transcript, which is attached hereto as Exhibit 99.03 Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 2Q12 Release. 2Q12 Review. 2Q12 Transcript. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AllianceBernstein l.p. Dated:August 3, 2012 By: /s/ John C. Weisenseel John C. Weisenseel Chief Financial Officer
